Title: From George Washington to Brigadier General George Clinton, 19 February 1777
From: Washington, George
To: Clinton, George



Sir
Head Quarters Morris Town 19th Feby 1777.

Information being lodged that many of the Inhabitants living near the Passaick Falls are busily employed in removing their provision & Forrage within the Enemy’s reach, with design of supplying them,

obliges me to beg the favr of you to let me know what Success you have experienced in collecting the Troops voted by the Convention of the State of New York. The presence of some men in that Neighbourhood would be attended with much good; add to this the well grounded probability that the Enemy (being lately reinforced) will make some movement soon, & you will I am satisfied use your utmost exertions to bring a Reinforcement to our Assistance—At present I can not check the above mentioned practice, least the detachment sent that way may be more wanted for other purposes than this. I therefore wish that some of your Troops would take that duty off my hands & that you would further enable me to oppose any designs of the Enemy. I am Sir Your most obedt Servt.
